Citation Nr: 1104445	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  10-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for prostate cancer, status 
post prostatectomy, to include as due to alleged exposure to 
herbicides.

2.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2009, a statement of the case 
was issued in December 2009, and a substantive appeal was 
received in February 2010.

The Board notes that during the course of this appeal, the 
Veteran also raised a claim of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).  
However, this claim was expressly withdrawn by the Veteran's 
March 2010 signed written statement; it has never been in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's contentions in this appeal have essentially related 
the claimed disabilities to alleged exposure to toxic substances 
during his service in Guam, either directly or indirectly.  The 
Board notes that the Veteran has submitted a significant quantity 
of evidence concerning the presence of potentially pertinent 
toxic substances in Guam, including herbicides, which some 
parties suggest may be attributable to U.S. military operations 
in Guam from around the time of the Veteran's period of service.  
He has submitted various items in support of his claim, including 
documents indicating that Agent Orange may have been stored 
and/or used on Guam around the time the Veteran served there.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than the 
Republic of Vietnam or along the demilitarized zone (DMZ) in 
Korea.  VA's updated Adjudication Procedure Manual, M21- 1MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) Service 
via e-mail and a review be requested of the Department of 
Defense's ('DoD') inventory of herbicide operations to determine 
whether herbicides were used or tested as alleged.  If the 
exposure is not verified, a request should then be sent to the 
U.S. Army and Joint Services Records Research Center (JSRRC) for 
verification.

In this case, a memorandum was obtained from the C&P Service in 
September 2008 which did not verify exposure.  However the 
required follow-up request to the JSRRC does not appear to have 
been completed.  A handwritten note in the claims file, 
accompanying a March 2009 Report of Contact form concerning 
communication with the Veteran, indicates that "JSRRC requires a 
60 day period for research of Agent Orange exposure.  Veteran was 
advised and would not specify a '60 day window.'  Therefore, we 
can not submit a request to JSRRC."  Thus, it appears that no 
request has been sent to the JSRRC to verify exposure in this 
case.

The Board acknowledges that the Veteran has maintained, including 
in his June 2009 notice of disagreement, that he was exposed to 
tactical herbicide agents routinely over a two-and-a-half year 
period and, thus, cannot meaningfully specify a 60-day window.  
The Board further notes that the Veteran has recently submitted 
additional new evidence concerning the alleged presence of 
tactical herbicides and toxic chemicals in Guam said to be linked 
to his time of service there.

The Board regrets the necessary delay, but it appears that new 
evidentiary development must be completed for formal compliance 
with the procedures set forth in the VA Adjudication Manual.  The 
Board finds that appellate adjudication without this necessary 
development would be unlikely to survive Court scrutiny.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should submit a request to the 
JSRRC for any information that might 
corroborate the Veteran's alleged herbicide 
exposure in Guam.  If JSRRC responds that it 
is unable to comply with the request without 
more detailed information, then the RO/AMC 
should produce a formal memorandum for the 
file documenting efforts to obtain this 
information.  If the AOJ is unable to obtain 
any further information from the JSRRC, the 
appellant should be notified of this fact and 
a copy of this notification associated with 
the file.

2.  After completion of the above, the RO/AMC 
should review the expanded record and 
determine if the Veteran's claims can be 
granted.  If any claim remains denied, the 
RO/AMC should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


